Citation Nr: 0210302	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  96-47 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disability with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
September 1992.  The record demonstrates that he is currently 
affiliated with the National Guard.  However, these dates and 
any dates of active duty for training have not been verified.  
A DD Form 214 is not associated with the claims file.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  At 
the time of a November 1997 Board remand, the two issues on 
appeal were (1) whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
cervical spine disability, and (2) entitlement to an initial 
rating in excess of 10 percent for a lower back disability. 

By a June 2002 rating decision, the RO granted service 
connection for residuals of a cervical spine injury with 
degenerative changes, and assigned a 10 percent rating for 
this disability.  Therefore, this claim has been fully 
satisfied and will not be referenced further.  As detailed 
below, the duty to assist required for claim for a rating in 
excess of 10 percent for a low back disability with 
degenerative joint disease has been fulfilled and the appeal 
has now returned to the Board for adjudication.  


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
low back disability with degenerative joint disease has been 
manifested by no more than slight limitation of motion of the 
lumbosacral spine and subjective complaints of characteristic 
pain on motion.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for low back disability with degenerative joint disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.21, 4.40, 4.45, 
4.71a, 4.72, Diagnostic Codes 5003, 5285, 5286, 5292, 5293, 
5295 (2001); VAOPGCPREC 36-97 (Dec. 12, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for an initial rating in excess of 10 percent
for a low back disability with degenerative joint disease

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2001).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2001).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2001).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2001).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. 38 C.F.R. § 4.21 (2001).  

Lumbosacral strain is rated as 10 percent disabling when 
there is characteristic pain on motion.  A 20 percent rating 
is in order when there is muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

During the course of this appeal, the veteran has regularly 
sought outpatient treatment for back pain.  For example, 
private medical records reflect that in March 1995, he sought 
chiropractic treatment for low back pain.  Examination 
revealed taut and spastic muscles in his spine.  Pain was 
noted on digital examination of sacroiliac joints and lumbar 
nerves.  The veteran continued to seek chiropractic treatment 
for his back through December 1997, when he again complained 
of tension in his back.

The veteran has testified (at hearings in March 1996 and 
September 1997) that his back symptoms include soreness, and 
radiation of constant pain down to his legs.  Medication 
reportedly did help but did not relieve the pain completely.  
He testified that he could no longer bend, stoop, or do other 
things that he once did.  The pain would become almost 
unbearable when he attempted to stoop or exert himself.  He 
reported having spasms at least once a month, and said that 
sometimes his back would lock up and he would be unable to 
get out of bed or roll over.  At other times, the veteran 
reportedly felt a tingling or burning sensation going down 
his legs and up his arms.  He said he could no longer mow, 
rake, or vacuum.  

At the time of his September 1997 hearing, the veteran said 
he worked as a sandblaster, a job he had held for over three 
years.  This work involved bending and stooping, and the 
veteran would reportedly be unable to continue after two 
hours of this activity.  At times, he would do "steaming 
work" as part of the sand blasting process.  This work was 
not as physically strenuous, and did not involve the same 
amount of bending and stooping as sand blasting.  The veteran 
said he once worked in a plant that made car parts, but the 
lifting involved was too much for his back.  He said that 
because of his back symptoms, he was unable to run, play 
sports, or even walk a lot (as he once did).  The veteran 
also stated that he was presently serving in the National 
Guard, which involved some training and on rare occasions, 
driving a truck.  While he continued to see his private 
chiropractor at the time of the hearing, he did not seek VA 
treatment because of travel distance.  

Records received from the veteran's National Guard unit 
indicate that he sought outpatient treatment for hip and back 
pain in August 2000, apparently after lifting "class 4 
items" (picks, axes, ammunition, etc.) for 9 days.  The 
veteran reported that he had pain in the center of his low 
back, radiating down both legs while walking.  He had limited 
range of motion (50 percent toe touch).  He reported a 10-
year history of back pain, which he usually treated with hot 
pads, Motrin, and bed rest.  He was given a profile of 
various activity limitations.  The veteran sought follow-up 
treatment in September 2000, when examination revealed 
moderate spasm over the bilateral paravertebral muscles.  
There was no spinal tenderness.    

These National Guard medical records also reflect that the 
veteran complained of low back pain radiating down to his 
right calf after a 20 mile road march in May 2001.  During 
examination, the veteran's gait was normal.  Flexion was to 
45 degrees and straight leg raising was positive on the 
right.  Fatigue and weakness was noted on the right.  The 
veteran continued to seek treatment for back tenderness and 
pain through August 2001. 

Notably, the National Guard records reflect treatment for 
back symptoms that clearly resulted from the veteran's more 
strenuous training activities (such as long marches and 
extended periods of lifting heavy items), which he was, 
nonetheless, able to perform.  Moreover, while some private 
medical records reflect the veteran's reports of constant 
back pain and two displays of back spasm (in March 1995 and 
September 2000), there is quite a bit of evidence reflecting 
a lack of objective low back symptomatology.  For example, at 
an April 1996 VA spine examination, the veteran was in no 
acute distress.  Gait and ambulation were normal.  
Examination of the lumbar spine failed to demonstrate any 
significant abnormalities.  The veteran had symmetrical 
development and there was no atrophy or hypertrophy.  
Musculature of the pelvis and the lower extremities was well 
developed and symmetrical.  Deep tendon responses were 
symmetrical, as was the extensor hallucis longus.  There was 
no posture abnormality, fixed deformity, objective evidence 
of pain on motion, or evidence of neurological involvement.

At a May 1999 VA examination, there was no evidence of 
stretch signs in the lower extremities or of focal atrophy.  
Strength was 5/5.  Sensation was good, palpable pulses were 
evident, and deep tendon responses were equal and 
unremarkable.  The veteran exhibited no weakened movement, 
excessive fatigability, or incoordination, and had full range 
of motion with no evidence of neurologic dysfunction.  The 
examiner acknowledged that the veteran was not having an 
acute flare at the time, and said that he could not quantify 
exactly how much more pain he would have during an acute 
flare.  In regard to employability, the examiner noted that 
the mechanical low back pain did not in any way preclude the 
veteran's active employment.  

Finally, the veteran underwent another VA examination in 
April 2002.  He continued to complain of "very severe" low 
back pain and said that the pain would worsen with any type 
of prolonged activity or increased exertion.  He denied any 
weakness or numbness.  He denied any bowel or bladder 
incontinence.  A recent MRI apparently showed minimal disk 
bulge at L5-S1 with no nerve compression.  The neurosurgeon 
had thought the veteran's current mild degenerative joint 
disease did not warrant any neurosurgical intervention and he 
was referred to a pain clinic.  The veteran was taking 
Flexeril.  On examination, muscle strength was 5/5 with 
normal bulk and tone.  Reflexes were 2+ and toes were 
downgoing.  Gait and coordination were within normal limits.  
Straight-leg raising and Patrick maneuver were negative.  
Sustained posture, repetitive motion, and combined movements 
were all within normal limits. 

Since the grant of service connection, the bulk of objective 
medical evidence in this case simply does not reflect that 
the veteran's clinical symptoms include the muscle spasm on 
forward bending or unilateral loss of lateral motion which 
would warrant a 20 percent rating under Diagnostic Code 5295.  
Therefore, the veteran's claim cannot be granted under this 
rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5295; 
see also Fenderson v. West, 12 Vet. App. 119 (1999) ("staged 
ratings" to be considered in initial rating cases). 

Nevertheless, consideration has also been given to the 
application of 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown.  
In DeLuca, the United States Court of Appeals for Veterans 
Claims (CAVC) held that in evaluating a service-connected 
disability involving a joint, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The CAVC held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The CAVC remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over time.  The CAVC also held that the examiner should be 
asked to determine whether the joint exhibits weakened 
movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  

The VA examiner in May 1999 specifically noted that the 
veteran did not exhibit any weakened movement, excessive 
fatigability, or incoordination, as he had full range of 
motion with no evidence of neurologic dysfunction.  These 
findings were essentially confirmed in April 2002, when 
another VA examiner found no pain on range of active or 
passive motions of the lumbar spine.  The examiner also 
concluded that there was no evidence of functional 
limitation, weakened movement, increased fatigability, 
incoordination, pain on movement of any joint, muscle 
atrophy, or any changes in skin color indicative of disuse.  
In light of these specific findings, the Board finds that an 
additional disability rating for the veteran's low back 
disability is not warranted under 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45. 

Consideration has also been given to evaluating the low back 
disability under Diagnostic Code 5292, relating to limitation 
of motion of the lumbar spine.  Under Diagnostic Code 5292, a 
10 percent rating is assignable where there is "slight" 
limitation of motion, and a 20 percent rating is assigned 
where limitation of motion is characterized as "moderate."  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001). Yet range of 
motion at the April 1996 VA examination was noted to be 
"full."  At his May 1999 VA examination, the veteran's back 
had full range of motion on forward flexion (well past 90 
degrees), extension of 35 degrees, rotation of approximately 
30 degrees, and lateral bending of 30 to 35 degrees 
bilaterally.  At his April 2002 examination, forward flexion 
was to 90 degrees, extension was to 35 degrees, side flexion 
left and right was to 20 degrees, and rotation left and right 
was to 18 degrees.  Clearly, this ranges of motion shown on 
examination do not warrant a 20 percent rating under 
Diagnostic Code 5292.  Moreover, since this rating criteria 
contemplates limitation of motion, the veteran's disability 
could not be rating simultaneously under Diagnostic Codes 
5292 and 5295.  38 C.F.R. § 4.14 (2001). 

Intervertebral disc syndrome, with symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, is assigned a 
10 percent rating for mild symptoms.  A 20 percent rating may 
be assigned for moderate intervertebral disc syndrome with 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
As noted in an April 2002 VA examination report, an MRI 
apparently revealed a minimal disk bulge at L5-S1, albeit 
with no nerve compression.  The VA examiner did not 
specifically conclude that this finding related to the 
veteran's service-connected low back disability.  Even 
assuming for purposes of argument only that this finding is 
related to the service-connected disability, there were still 
no objective indications of neurological symptoms during this 
examination, nor during the VA examinations conducted in 
April 1996 or May 1999.  Therefore, the Board concludes that 
the veteran's symptoms do not warrant a rating in excess of 
10 percent under Diagnostic Code 5293.  

Moreover, VAOPGCPREC 36-97 instructs that Diagnostic Code 
5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae. VAOPGCPREC 36-97 (Dec. 12, 
1997).  Therefore, the veteran could not be evaluated 
separately under Diagnostic Code 5295 and Diagnostic Code 
5293. 

Degenerative joint disease of the low back has apparently 
appeared on MRI (as referenced in the April 2002 VA 
examination report).  Thus, in its June 2002 supplemental 
statement of the case, the RO included degenerative joint 
disease as part of the veteran's service-connected low back 
disability.  However, degenerative joint disease is to be 
evaluated on the basis of limitation of motion of the joints 
involved, as it is above.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

There is no evidence of fracture of a vertebral body or 
ankylosis of the spine, so there would be no basis for 
assigning a higher evaluation under the rating criteria 
pertaining to these clinical findings.  38 C.F.R. § 4.72, 
Diagnostic Codes 5285, 5286. 

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The veteran's claim for an initial rating in excess of 10 
percent for his low back disability did not require a 
particular application form.  Thus, there is no issue as to 
provision of a form or instructions for applying for this 
benefit.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §  3.159(b)(2)).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  The RO sent the veteran a statement of the case 
in January 1997, a supplemental statement of the case in June 
2002, and detailed letters in December 1997, August 2001, and 
March 2002.  These documents together listed the evidence 
considered, the legal criteria for determining whether a 
higher rating could be granted, and the analysis of the facts 
as applied to those criteria, thereby informing the veteran 
of the information and evidence necessary to substantiate his 
claim.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
appellant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(1-3)).  In this case, the RO has obtained National 
Guard and private medical records, as well as letters from 
the veteran's chiropractor.  The veteran has not indicated 
that there are any outstanding records, medical and 
otherwise, to be considered.  VA has undertaken reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim. 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  During the course of this appeal, the 
veteran was afforded VA examinations in April 1996, May 1999, 
and April 2002.  

The veteran testified at the RO before a local hearing 
officer in March 1996.  In September 1997, the veteran 
testified at a hearing held in Washington, D.C., before the 
undersigned, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to  
38 U.S.C.A. § 7107(c) (West Supp. 2002). 

Although the Board remanded this case in November 1997, the 
RO has fulfilled the requirements of the remand (by obtaining 
updated treatment records and providing the veteran with a 
new examination) and there are no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case once again.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

ORDER

Entitlement to an initial rating in excess of 10 percent 
rating for a low back disability with degenerative joint 
disease is denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

